DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-2, 6-10, 16, 20 (Instant Application 16/694235) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, , 9-10, 12-14, 19-20 of U.S. Patent No. 10,517,012 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose and render obvious the limitations of the instant claims as shown below in the table.


Instant Application 16/694235
U.S. Patent No. 10,517,012
1.  A method for use in optimizing an Internet Protocol (IP) traffic flow 
between a mobile node operative in a mobile network and a correspondent node, 
the IP traffic flow being anchored at a first user plane anchor node for 
attachment of the mobile node to the mobile network, the first user plane 
anchor node being configured with a set of home network prefixes for allocation 
including a first home network prefix of IP version 6 (IPv6) addresses 
allocated to the mobile node, the method comprising: at a control plane entity 
configured for use in the mobile network, after selection of a second user 

instructing the second user plane anchor node to host the first home network 
prefix of IPv6 addresses allocated to the mobile node;  and provisioning the 
first user plane anchor node with one or more steering rules for steering, to 
the second user plane anchor node according to a source-based routing protocol 
for steering data packets, one or more subsequent IP traffic flows destined to 
the first home network prefix. 

Difference: receiving from the first UP anchor node one or more messages 
comprising a report of downlink IP traffic flow information associated with 
receipt of downlink IP traffic from the CN destined to the first HNP prefix of 
the MN, wherein the anchor node of the CN and the second UP anchor node of the MN are identified for the provisioning of the anchor node based on the report of the downlink IP traffic flow information. 


entity configured to control routing of user plane traffic with use of a 
segment routing (SR) for IPv6 (SRv6) protocol, receiving a message indicating 
an attachment of a mobile node (MN) to a mobile network, wherein a first user 
plane (UP) anchor node and a first set of home network prefixes (HNPs) are 
selected for the MN, and wherein an IP traffic flow to and/or from a first HNP 
prefix is established between the MN and a correspondent node (CN) along a 
first network path defined by a first plurality of nodes, the first plurality 

CN;  receiving a message indicating a subsequent attachment of the MN to the 
mobile network in response to a handover of the MN, wherein a second UP anchor 
node is selected for the MN;  after receiving the message indicating the 
subsequent attachment of the MN to the mobile network: instructing the second 
UP anchor node to host the first set of HNP prefixes previously allocated to 
the MN;  receiving from the first UP anchor node one or more messages 
comprising a report of downlink IP traffic flow information associated with 
receipt of downlink IP traffic from the CN destined to the first HNP prefix of 
the MN;  and provisioning the anchor node of the CN with one or more rules for 
steering, to the second UP anchor node of the MN using SRv6 routing, IP traffic 
flows from the CN destined to the first HNP prefix of the MN, wherein the 
anchor node of the CN and the second UP anchor node of the MN are identified 
for the provisioning of the anchor node based on the report of the downlink IP 
traffic flow information. 


 

2.  The method of claim 1, further comprising: at the one or more 
controllers of the CP entity, in response to receiving the message indicating 
the subsequent attachment of the MN to the mobile network, provisioning the 
first UP anchor node with one or more rules for steering, to the second UP 
anchor node using SRv6 routing, downlink IP traffic flow destined to the first 
HNP prefix of the MN. 

12.  The method of claim 1, further comprising: wherein the one or more 
controllers of the CP entity comprise a mobility management entity (MME) and/or 
a gateway control plane (GW-C), and the first and the second UP anchor nodes 
comprise gateway user planes (GW-Us) which serve as service points for 

entity comprise an access and mobility management function (AMF) and/or a 
session management function (SMF) and the first and the second UP anchor nodes 
comprise user plane functions (UPFs) which serve as service points for accounting and charging. 



second local network prefix of IP addresses to the mobile node. 

9.  The method of claim 1, wherein the provisioning of the anchor node of the CN with the one or more rules for steering further comprises using an SRv6 function for transit with insertion of an SRv6 policy. 

10.  The method of claim 9, further comprising: wherein a first set of 
local network prefixes (LNPs) are allocated to the MN from a first LNP prefix 
block of the first UP anchor node;  and in response to receiving the message 
indicating the subsequent attachment of the MN to the mobile network, causing a 
second set of LNPs to be allocated to the MN from a second LNP prefix block of 
the second UP anchor node. 

7.  The method of claim 1, wherein the second user plane anchor node is 
selected for the mobile node based on a local proximity of the second user 
plane anchor node relative the mobile node after a handover of the mobile node 
in a radio access network (RAN), the method further comprising: performing the 
steps of instructing and provisioning in response to receiving, from the RAN, 
an event notification indicating that the mobile node is attached to the second 
user plane anchor node after the handover of the mobile node. 

10.  The method of claim 9, further comprising: wherein a first set of 
local network prefixes (LNPs) are allocated to the MN from a first LNP prefix 
block of the first UP anchor node;  and in response to receiving the message 
indicating the subsequent attachment of the MN to the mobile network, causing a 
second set of LNPs to be allocated to the MN from a second LNP prefix block of 
the second UP anchor node. 

8.  The method of claim 1, further comprising: clearing the one or more 
steering rules for steering the one or more subsequent IP traffic flows to the 

traffic flows is detected. 










9.  One or more controllers of a control plane entity for use in a mobile 
network, the one or more controllers of the control plane entity comprising: 
one or more processors;  memory coupled to the one or more processors;  the one 
or more processors being executable in accordance with instructions to perform 
a method for use in optimizing an Internet Protocol (IP) traffic flow between a 
mobile node operative in a mobile network and a correspondent node, the IP 
traffic flow being anchored at a first user plane anchor node for attachment of 
the mobile node to the mobile network, the first user plane anchor node being 
configured with a set of home network prefixes for allocation including a first 
home network prefix of IP version 6 (IPv6) addresses allocated to the mobile 
node, the method being performed by: after selection of a second user plane 
anchor node for attachment of the mobile node to the mobile network: 
instructing the second user plane anchor node to host the first home network 
prefix of IPv6 addresses allocated to the mobile node;  and provisioning the 
first user plane anchor node with one or more steering rules for steering, to 
the second user plane anchor node according to a source-based routing protocol 
for steering data packets, one or more subsequent IP traffic flows destined to 
the first home network prefix. 

first set of home network prefixes (HNPs) are selected for the MN, receiving from the first UP anchor node one or more messages comprising a report of downlink IP traffic flow information associated with receipt of downlink IP traffic from the CN 
destined to the first HNP prefix of the MN; IP traffic flows from the CN destined to the first HNP prefix of the MN, wherein the anchor node of the CN and the second UP anchor node of the MN are identified for the provisioning of the anchor node based on the report of the downlink IP traffic flow information. 


mobile network, the one or more controllers of the CP entity comprising: one or 
more processors;  memory coupled to the one or more processors;  the one or 
more processors being executable in accordance with instructions to adaptively 
reroute user plane traffic with use of a segment routing (SR) for IPv6 (SRv6) 
protocol, by: receiving a message indicating an attachment of a mobile node 
(MN) to a mobile network, wherein a first user plane (UP) anchor node and a 
first set of home network prefixes (HNPs) are selected for the MN, and wherein 
an IP traffic flow to and/or from a first HNP prefix is established between the 
MN and a correspondent node (CN) along a first network path defined by a first 
plurality of nodes, the first plurality of nodes including the first UP anchor 
node of the MN and an anchor node of the CN;  receiving a message indicating a 
subsequent attachment of the MN to the mobile network in response to a handover 
of the MN, wherein a second UP anchor node is selected for the MN;  and after 
receiving the message indicating the subsequent attachment of the MN to the 
mobile network: instructing the second UP anchor node to host the first set of 
HNP prefixes previously allocated to the MN;  receiving from the first UP 
anchor node one or more messages comprising a report of downlink IP traffic 
flow information associated with receipt of downlink IP traffic from the CN 
destined to the first HNP prefix of the MN;  and provisioning the anchor node 
of the CN with one or more rules for steering, to the second UP anchor node of the MN using SRv6 routing, IP traffic flows from the CN destined to the first 
HNP prefix of the MN, wherein the anchor node of the CN and the second UP 
anchor node of the MN are identified for the provisioning of the anchor node 
based on the report of the downlink IP traffic flow information. 


14.  The one or more controllers of the CP entity of claim 13, wherein the one or more processors are further executable in accordance with the instructions for: in response to receiving the message indicating the subsequent attachment of the MN to the mobile network, provisioning the first UP anchor node with one or more rules for steering, to the second UP anchor 
node using SRv6 routing, downlink IP traffic flow destined to the first HNP prefix of the MN.


 19.  The one or more controllers of the CP entity of claim 13, further comprising: wherein the one or more controllers of the CP entity comprise a mobility management entity (MME) and/or a gateway control plane (GW-C), and the first and the second UP anchor nodes comprise gateway user planes (GW-Us) which serve as service points for accounting and charging;  or wherein the one or more controllers of the CP entity comprise an access and mobility management function (AMF) and/or a session management function (SMF), and the first and the second UP anchor nodes comprise user plane functions (UPFs) which serve as service points for accounting and charging. 



















16.  A computer program product, comprising: a non-transitory computer readable medium;  program instructions stored on the non-transitory computer readable medium;  the program instructions being executed by one or more controllers of 
a control plane entity to perform a method for use in optimizing an Internet 
Protocol (IP) traffic flow between a mobile node operative in a mobile network 
and a correspondent node, the IP traffic flow being anchored at a first user 
plane anchor node for attachment of the mobile node to the mobile network, the 
first user plane anchor node being configured with a set of home network 
prefixes for allocation including a first home network prefix of IP version 6 
(IPv6) addresses allocated to the mobile node, the method being performed by: 
after selection of a second user plane anchor node for attachment of the mobile 
node to the mobile network: instructing the second user plane anchor node to 
host the first home network prefix of IPv6 addresses allocated to the mobile 
node;  and provisioning the first user plane anchor node with one or more 
steering rules for steering, to the second user plane anchor node according to 
a source-based routing protocol for steering data packets, one or more subsequent IP 

Difference: receiving from the first UP anchor node one or more messages comprising a report of downlink IP traffic flow information associated with receipt of downlink IP traffic from the CN destined to the first HNP prefix of the MN;  , wherein the anchor node of the CN and the second UP anchor node of the MN are identified for the provisioning of the anchor node based on the report of the downlink IP traffic flow information. 


readable medium;  program instructions stored on the non-transitory computer 
readable medium;  the program instructions being executed by one or more 
controllers of a control plane (CP) entity for adaptively rerouting user plane 
traffic with use of a segment routing (SR) for IPv6 (SRv6) protocol, by: receiving a message indicating an attachment of a mobile node (MN) to a mobile network, wherein a first user plane (UP) anchor node and a first set of home network prefixes (HNPs) are selected for the MN, and wherein an IP traffic flow to and/or from a first HNP prefix is established between the MN and a correspondent node (CN) along a first network path defined by a first plurality 
of nodes, the first plurality of nodes including the first UP anchor node of the MN and an anchor node of the CN;  receiving a message indicating a subsequent attachment of the MN to the mobile network in response to a handover of the MN, wherein a second UP anchor node is selected for the MN;  and after receiving the message indicating the subsequent attachment of the MN to the mobile network: instructing the second UP anchor node to host the first set of HNP prefixes previously allocated to the MN;  receiving from the first UP anchor node one or more messages comprising a report of downlink IP traffic flow information associated with receipt of downlink IP traffic from the CN destined to the first HNP prefix of the MN;  and provisioning the anchor node of the CN with one or more rules for steering, to the second UP anchor node of the MN using SRv6 routing, IP traffic flows from the CN destined to the first HNP prefix of the MN, wherein the anchor node of the CN and the second UP anchor node of the MN are identified for the provisioning of the anchor node based on the report of the downlink IP traffic flow information. 








Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 6-7, 9-11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Perras et al (US 2016/0150448 A1, IDS) in view of the NPL #1-SDN-Based Distributed Mobility Management for 5G networks , and further view of NPL #2- Segment Routing IPv6 for Mobile User-Plane (IDS).

	Regarding claim 1, PERRAS et al (US 2016/0150448 A1) discloses a method (see, inter-anchor node handover that is managed by SDN controller 305 in Software Defined Network (SDN), abstract, section 0064) for use in optimizing an Internet Protocol (IP) traffic flow between a mobile node operative in a mobile network and a correspondent node (see, handover of UE between an L2 POA to new POA A/handover between anchors, section 0101, 0129, (section 0089, 0093, see, the use of IP address when the UE is first attached and when the UE advertises IP prefix out of the prefix advertised by D-GW1, section 0080-0082-PDN connection by the UE when it attaches to the anchor), the IP traffic flow being anchored at a first user plane anchor node for attachment of the mobile node to the mobile network (section 0089, 0093, see, the use of IP address when the UE is first attached and when the UE advertises IP prefix out of the prefix advertised by D-GW1, section 0080-0082-PDN connection by the UE when it attaches to the anchor), the first user plane anchor node being configured with a set of home network prefixes for allocation (see, from old address to one or more new prefixes being assigned during handover/handoff, 0064, 0100) including a first home network prefix of IP version 6 (IPv6) addresses allocated to the mobile node (section 0089, 0093-the SDN controller provides seamless mobility as the UE moves/switches from D-GW1 to D-GW2, the configured IP addresses/ IPv6 from D-GW1  may be used at D-GW2,  and advertised to the UE for use), the method comprising: at a control plane entity (fig. 3, fig. 7, SDN controller which configured the control and forwarding layers of the SDN architecture, section 0004, 0064-0065) configured for use in the mobile network, after selection of a second user plane anchor node for attachment of the mobile node to the mobile network (section 0089, 0093-the SDN controller provides seamless mobility as the UE moves/switches from D-GW1 to D-GW2, the configured IP addresses/ IPv6 from D-GW1  may be used at D-GW2,  and advertised to the UE for use): instructing the second user plane anchor node to host the first home network prefix of IPv6 addresses (see, the UE performs a handover in which a new anchor is selected, then SDN may configured the network using the OpenFlow so  that both the traffic using the IP address anchored at the former anchor my reach the UE, section 0084-0085, section 0102, the SDN control  updating the forward plane  to allow the IPv6 data packets to be forwarded between UE and D-GW1, the new path  PoA03, the traffic is then forwarded  from PoA03 , the UE keeps the old address for ongoing communications) allocated to the mobile node (see, when the UE moves for the new L2 POA, the information about the prefixes from the previously visited  is provided, section 0093, 0129);  and provisioning the first user plane anchor node with one or more steering rules for steering, to the second user plane anchor node according to a source-based routing 
	Perras ‘448 discloses all the claim limitations as set forth in the above rejection but fails to explicitly teach: and provisioning the first user plane anchor node with one or more steering rules for steering, to the second user plane anchor node according to a source-based routing protocol for steering data packets, one or more subsequent IP traffic flows destined to the first home network prefix.
	
However, the NPL-SDN-Based Distributed Mobility Management for 5G networks discloses: and provisioning the first user plane anchor node with one or more steering rules for steering (see, configured rules for the both the old and new OFS in relation to on-going flows, including providing of the list of previous prefixes, page 3-4 section III-Handover Operations) to the second user plane anchor node according to a source-based routing protocol (page 3-4 section-II-Handover Operations-discloses providing new prefix when the MN moves from old OFS, including the list of previous prefixes) for steering data packets, one or more subsequent IP traffic flows destined to the first home network prefix (see, flows redirection between old and new OFS based on forwarding rules, the on-going flow using previous prefixes, page 3-4, Section III, see, the SND controller calculates new route for on-going flows and populates the forwarding rules to all the intermediate OFS along the new route between  the new OFS and CN, which is related to the optimal mode, page 3, Section III, noted: the new route).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the SDN-based handover procedure based on rules as disclosed by the NPL into the method and apparatus for supporting SDN-based dynamic mobility for handling of multiple flows of Perras ‘448. The motivation would have been to provide dynamic handover.


	The combination of the aforementioned references substantially discloses all the claim limitations but fails to explicitly teach:  the source-based routing.
	However, NPL-Segment Routing IPv6 for Mobile User-Plane discloses the source-based routing (page 4-8-Uer-Plane SRv6 routing of packets to and from the mobile node in an IPv6 network as shown in fig. 1), perform SRv6 routing (page 4-8-Uer-Plane SRv6 routing of packets to and from the mobile node in an IPv6 network as shown in fig. 1).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the User-Plane of SRv6 as disclosed by the NPL into the combined method and system for handling of multiple flows based on forwarding rules of Perras ‘448 and NPL-1.  The motivation would have been optimized data paths between the mobile nodes and entities as suggested in page 3-section 3-Motivations.

	Regarding claim 2, Perras ‘448 as modified by the NPL #1 and NPL #2 discloses the method of claim 1, wherein the source-based routing protocol for steering data packets comprises segment routing (SR) for IPv6 (SRv6) (page 4-8-Uer-Plane SRv6 routing of  packets to and from the mobile node in an IPv6 network as shown in fig. 1), and wherein: the control plane entity comprises a gateway control plane (GW-C) (section 0089, 0093-the SDN controller provides seamless mobility as the UE moves/switches from D-GW1 to D-GW2, the configured IP addresses/ IPv6 from D-GW1  may be used at D-GW2,  and advertised to the UE for use), or the control plane entity comprises a Session Management Function (SMF) configured to interface with the first and the second user plane anchor nodes comprising user plane functions (UPFs). 
 
Regarding claim 3, Perras ‘448 as modified by the NPL #1 and NPL #2 discloses the method (see, optimization of SIPO, section 0075), further comprising: provisioning the first user plane anchor node to report a receipt of an IP traffic flow (section 0081-0101 of Perras, section III-B-handover Operations of the NPL #1, redirecting of the traffic flows from old to new, new OFS based on forwarding rules and previous prefixes) comprising an unoptimized IP traffic flow having a destination address (see, no matching forwarding rule for the received packet as the UE performs handover, section 0118) corresponding to the first home network prefix when the mobile node is attached to the second user plane anchor node (See, selection of different paths based on the network conditions, section 0092-0093, 0118-0119).
 
	Regarding claim 6, Perras ‘448 as modified by the NPL # and NPL #2 discloses the method of claim 1, wherein the first user plane anchor node is configured with a first set of local network prefixes for allocation including a first local network prefix of IP addresses allocated to the mobile node, and wherein the second user plane anchor node is configured with a second set of local network prefixes for allocation (section 0099,  0100-0101-see, the SDN controller after the handover/selection of D-GW2, configures the forward data plane to allow L3 signaling between the D-GW2 and the UE, and page of NPL section III-B-handover operations involving the configuration of rules and used of previous list of prefixes for the on-going flows), the method further comprising: after the second user plane anchor node is selected, allocating to the mobile node a second local network prefix of IP addresses to the mobile node (section 0099,  0100-0101-see, the SDN controller after the handover/selection of D-GW2, configures the forward data plane to allow L3 signaling between the D-GW2 and the UE, and page of NPL section III-B-handover operations involving the configuration of rules and used of previous list of prefixes for the on-going flows).

	Regarding claim 9, Perras ‘448 discloses One or more controllers of a control plane (CP) entity (fig. 3, fig. 7, SDN controller which configured the control and forwarding layers of the SDN architecture, section 0004, 0064-0065) for use in a mobile network   (see, method and apparatus for dynamic mobility management of multiple flows implemented using Software Defined networking (SDN), including handing the UE over from first anchor point to second anchor point, section 0006, 0080-0089, fig. 2, mobile network 202, section 0063), the one or more controllers of the CP entity (fig. 3, fig. 7, SDN controller which configured the control and forwarding layers of the SDN architecture, section 0004, 0064-0065) comprising: one or more processors (noted: the elements  in the embodiments implemented in computer program, software in a computer-readable storage media with program instructions executed by a processor, section 0141, fig. 1B); memory coupled to the one or more processors (fig .1B, memory coupled to the processor, noted: the elements  in the embodiments implemented in computer program, software in a computer-readable storage media with program instructions executed by a processor, section 0141, fig. 1B) ; the one or more processors being executable in accordance with instructions(noted: the elements  in the embodiments implemented in computer program, software in a computer-readable storage media with program instructions executed by a processor, section 0141, fig. 1B) to perform 
a method (see, inter-anchor node handover that is managed by SDN controller 305 in Software Defined Network (SDN), abstract, section 0064) for use in optimizing an Internet Protocol (IP) traffic flow between a mobile node operative in a mobile network and a correspondent node (see, handover of UE between an L2 POA to new POA A/handover between anchors, section 0101, 0129, (section 0089, 0093, see, the use of IP address when the UE is first attached and when the UE advertises IP prefix out of the prefix advertised by D-GW1, section 0080-0082-PDN connection by the UE when it attaches to the anchor)), the IP traffic flow being anchored at a first user plane anchor node for attachment of the mobile node to the mobile network (section 0089, 0093, see, the use of IP address when the UE is first attached and when the UE advertises IP prefix out of the prefix advertised by D-GW1, section 0080-0082-PDN connection by the UE when it attaches to the anchor), the first user plane anchor node being configured with a set of home network prefixes for allocation (see, from old address to one or more new prefixes being assigned during handover/handoff, 0064, 0100) including a first home network prefix of IP version 6 (IPv6) addresses allocated to the mobile node (section 0089, 0093-the SDN controller provides seamless mobility as the UE moves/switches from D-GW1 to D-GW2, the configured IP addresses/ IPv6 from D-GW1  may be used at D-GW2,  and advertised to the UE for use), the method comprising: at a control plane entity (fig. 3, fig. 7, SDN controller which configured the control and forwarding layers of the SDN architecture, section 0004, 0064-0065) configured for use in the mobile network, after selection of a second user plane anchor node for attachment of the mobile node to the mobile network (section 0089, 0093-the SDN controller provides seamless mobility as the UE moves/switches from D-GW1 to D-GW2, the configured IP addresses/ IPv6 from D-GW1  may be used at D-GW2,  and advertised to the UE for use): instructing the second user plane anchor node to host the first home network prefix of IPv6 addresses (see, the UE performs a handover in which a new anchor is selected, then SDN may configured the network using the OpenFlow so  that both the traffic using the IP address anchored at the former anchor my reach the UE, section 0084-0085, section 0102, the SDN control  updating the forward plane  to allow the IPv6 data packets to be forwarded between UE and D-GW1, the new path  PoA03, the traffic is then forwarded  from PoA03 , the UE keeps the old address for ongoing communications) allocated to the mobile node (see, when the UE moves for the new L2 POA, the information about the prefixes from the previously visited  is provided, section 0093, 0129).

	
However, the NPL-SDN-Based Distributed Mobility Management for 5G networks discloses: and provisioning the first user plane anchor node with one or more steering rules for steering (see, configured rules for the both the old and new OFS in relation to on-going flows, including providing of the list of previous prefixes, page 3-4 section III-Handover Operations) to the second user plane anchor node according to a source-based routing (page 3-4 section-II-Handover Operations-discloses providing new prefix when the MN moves from old OFS, including the list of previous prefixes) for steering data packets, one or more subsequent IP traffic flows destined to the first home network prefix (see, flows redirection between old and new OFS based on forwarding rules, the on-going flow using previous prefixes, page 3-4, Section III, see, the SND controller calculates new route for on-going flows and populates the forwarding rules to all the intermediate OFS along the new route between  the new OFS and CN, which is related to the optimal mode, page 3, Section III, noted: the new route ).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the SDN-based handover procedure based on rules as disclosed by the NPL into the method and apparatus for supporting SDN-based dynamic mobility for handling of multiple flows of Perras ‘448. The motivation would have been to provide dynamic handover.
The combination of the aforementioned references substantially discloses all the claim limitations but fails to explicitly teach:  the source-based routing.
page 4-8-Uer-Plane SRv6 routing of packets to and from the mobile node in an IPv6 network as shown in fig. 1), perform SRv6 routing (page 4-8-Uer-Plane SRv6 routing of packets to and from the mobile node in an IPv6 network as shown in fig. 1).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the User-Plane of SRv6 as disclosed by the NPL into the combined method and system for handling of multiple flows based on forwarding rules of Perras ‘448 and NPL-1.  The motivation would have been optimized data paths between the mobile nodes and entities as suggested in page 3-section 3-Motivations.

	Regarding claim 10, Perras ‘448 as modified by the NPL #1 and NPL #2 discloses the one or more controllers of the control plane entity (fig. 3, fig. 7, SDN controller which configured the control and forwarding layers of the SDN architecture, section 0004, 0064-0065), wherein the source-based routing protocol for steering data packets comprises segment routing (SR) for IPv6 (SRv6) (page 4-8-Uer-Plane SRv6 routing of  packets to and from the mobile node in an IPv6 network as shown in fig. 1), and wherein: the control plane entity comprises a gateway control plane (GW-C) (section 0089, 0093-the SDN controller provides seamless mobility as the UE moves/switches from D-GW1 to D-GW2, the configured IP addresses/ IPv6 from D-GW1  may be used at D-GW2,  and advertised to the UE for use), or the control plane entity comprises a Session Management Function (SMF) configured to interface with the first and the second user plane anchor nodes comprising user plane functions (UPFs). 
 
	Regarding claim 11, Perras ‘448 as modified by the NPL #1 and NPL #2 discloses the one or more controllers of the control plane entity (fig. 3, fig. 7, SDN controller which configured the control and forwarding layers of the SDN architecture, section 0004, 0064-0065), wherein the one or more processors are executable in accordance with the instructions further for: provisioning the first user plane anchor node to report a receipt of an IP traffic flow comprising an unoptimized IP traffic flow having a destination address (see, no matching forwarding rule for the received packet as the UE performs handover, section 0118) corresponding to the first home network prefix when the mobile node is attached to the second user plane anchor node (See, selection of different paths based on the network conditions, section 0092-0093, 0118-0119).
 
	Regarding claim 16, Perras et al  (US 2016/0150448 A1) discloses a computer program product (noted: the elements  in the embodiments implemented in computer program, software in a computer-readable storage media with program instructions executed by a processor, section 0141, fig. 1B), comprising: a non-transitory computer readable medium (noted: the elements  in the embodiments implemented in computer program, software in a computer-readable storage media with program instructions executed by a processor, section 0141, fig. 1B); program instructions stored on the non-transitory computer readable medium (noted: the elements  in the embodiments implemented in computer program, software in a computer-readable storage media with program instructions executed by a processor, section 0141, fig. 1B)  ; the program instructions being executed (noted: the elements  in the embodiments implemented in computer program, software in a computer-readable storage media with program instructions executed by a processor, section 0141, fig. 1B)  by one or more controllers of a control plane (CP) entity (fig. 3, fig. 7, SDN controller which configured the control and forwarding layers of the SDN architecture, section 0004, 0064-0065) to perform to perform 
a method (see, inter-anchor node handover that is managed by SDN controller 305 in Software Defined Network (SDN), abstract, section 0064) for use in optimizing an Internet ee, handover of UE between an L2 POA to new POA A/handover between anchors, section 0101, 0129, (section 0089, 0093, see, the use of IP address when the UE is first attached and when the UE advertises IP prefix out of the prefix advertised by D-GW1, section 0080-0082-PDN connection by the UE when it attaches to the anchor)), the IP traffic flow being anchored at a first user plane anchor node for attachment of the mobile node to the mobile network (section 0089, 0093, see, the use of IP address when the UE is first attached and when the UE advertises IP prefix out of the prefix advertised by D-GW1, section 0080-0082-PDN connection by the UE when it attaches to the anchor), the first user plane anchor node being configured with a set of home network prefixes for allocation (see, from old address to one or more new prefixes being assigned during handover/handoff, 0064, 0100) including a first home network prefix of IP version 6 (IPv6) addresses allocated to the mobile node (section 0089, 0093-the SDN controller provides seamless mobility as the UE moves/switches from D-GW1 to D-GW2, the configured IP addresses/ IPv6 from D-GW1  may be used at D-GW2,  and advertised to the UE for use), the method comprising: at a control plane entity (fig. 3, fig. 7, SDN controller which configured the control and forwarding layers of the SDN architecture, section 0004, 0064-0065) configured for use in the mobile network, after selection of a second user plane anchor node for attachment of the mobile node to the mobile network (section 0089, 0093-the SDN controller provides seamless mobility as the UE moves/switches from D-GW1 to D-GW2, the configured IP addresses/ IPv6 from D-GW1  may be used at D-GW2,  and advertised to the UE for use): instructing the second user plane anchor node to host the first home network prefix of IPv6 addresses (see, the UE performs a handover in which a new anchor is selected, then SDN may configured the network using the OpenFlow so  that both the traffic using the IP address anchored at the former anchor my reach the UE, section 0084-0085, section 0102, the SDN control  updating the forward plane  to allow the IPv6 data packets to be forwarded between UE and D-GW1, the new path  PoA03, the traffic is then forwarded  from PoA03 , the UE keeps the old address for ongoing communications) allocated to the mobile node (see, when the UE moves for the new L2 POA, the information about the prefixes from the previously visited  is provided, section 0093, 0129);  and provisioning the first user plane anchor node with one or more steering rules for steering, to the second user plane anchor node according to a source-based routing protocol for steering data packets, one or more subsequent IP traffic flows destined to the first home network prefix. 
	Perras ‘448 discloses all the claim limitations as set forth in the above rejection but fails to explicitly teach: and provisioning the first user plane anchor node with one or more steering rules for steering, to the second user plane anchor node according to a source-based routing protocol for steering data packets, one or more subsequent IP traffic flows destined to the first home network prefix.
	
However, the NPL-SDN-Based Distributed Mobility Management for 5G networks discloses: and provisioning the first user plane anchor node with one or more steering rules for steering (see, configured rules for the both the old and new OFS in relation to on-going flows, including providing of the list of previous prefixes, page 3-4 section III-Handover Operations) to the second user plane anchor node according to a source-based routing protocol (page 3-4 section-II-Handover Operations-discloses providing new prefix when the MN moves from old OFS, including the list of previous prefixes) for steering data packets, one or more subsequent IP traffic flows destined to the first home network prefix (see, flows redirection between old and new OFS based on forwarding rules, the on-going flow using previous prefixes, page 3-4, Section III, see, the SND controller calculates new route for on-going flows and populates the forwarding rules to all the intermediate OFS along the new route between  the new OFS and CN, which is related to the optimal mode, page 3, Section III, noted: the new route).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the SDN-based handover procedure based on rules as disclosed by the NPL into the method and apparatus for supporting SDN-based dynamic mobility for handling of multiple flows of Perras ‘448. The motivation would have been to provide dynamic handover.
The combination of the aforementioned references substantially discloses all the claim limitations but fails to explicitly teach:  the source-based routing.
	However, NPL-Segment Routing IPv6 for Mobile User-Plane discloses the source-based routing (page 4-8-Uer-Plane SRv6 routing of packets to and from the mobile node in an IPv6 network as shown in fig. 1), perform SRv6 routing (page 4-8-Uer-Plane SRv6 routing of packets to and from the mobile node in an IPv6 network as shown in fig. 1).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the User-Plane of SRv6 as disclosed by the NPL into the combined method and system for handling of multiple flows based on forwarding rules of Perras ‘448 and NPL-1.  The motivation would have been optimized data paths between the mobile nodes and entities as suggested in page 3-section 3-Motivations.

	Regarding claim 17, Perras ‘448 as modified by the NPL #1 and NPL #2 discloses the computer program product (noted: the elements in the embodiments implemented in computer program, software in a computer-readable storage media with program instructions executed by a processor, section 0141, fig. 1B), wherein the program instructions are executed by the one or more controllers of the control plane entity further for: provisioning the first user plane anchor node to report a receipt of an IP traffic flow (section 0081-0101 of Perras, section III-B-handover Operations of the NPL #1, redirecting of the traffic flows from old to new, new OFS based on forwarding rules and previous prefixes).
comprising an unoptimized IP traffic flow having a destination address (see, no matching forwarding rule for the received packet as the UE performs handover, section 0118) corresponding to the first home network prefix when the mobile node is attached to the second user plane anchor node (See, selection of different paths based on the network conditions, section 0092-0093, 0118-0119).
 

9.	Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perras et al (US 2016/0150448 A1) in view of the NPL #1-SDN-Based Distributed Mobility Management for 5G networks , and further view of NPL #2- Segment Routing IPv6 for Mobile User-Plane, Claassen et al (US 2017/0230877 A1).
The combination of the aforementioned references disclose the method, the one or more controllers, further comprising: wherein the first network path is selected in accordance with a destination-based routing protocol in the above rejection but fails to explicitly teach:

	Regarding claim 7, the method of claim 1, wherein the second user plane anchor node is selected for the mobile node based on a local proximity of the second user plane anchor node relative the mobile node after a handover of the mobile node in a radio access network (RAN), the method further comprising: performing the steps of instructing and provisioning in response to receiving, from the RAN, an event notification indicating that the mobile node is attached to the second user plane anchor node after the handover of the mobile node.
	
	Regarding claim 14, the one or more controllers of the control plane entity, wherein the second user plane anchor node is selected for the mobile node based on a local proximity of 

However, Claassen ‘877 from the same field of endeavor (See, relocation of the mobile terminal from a first SGW to a second SGW among the PGWs that is closest to the second SGW, section 0005-0006, 0020) discloses: Regarding claim 7, the method, wherein the second user plane anchor node is selected for the mobile node based on a local proximity of the second user plane anchor node relative the mobile node after a handover of the mobile node (See, relocation of the mobile terminal from a first SGW to a second SGW among the PGWs that is closest to the second SGW, section 0005-0006, 0020)  in a radio access network (RAN) (fig. 5, wireless network coupled to SDN controller, section 0041), the method further comprising: performing the steps of instructing and provisioning in response to receiving, from the RAN, an event notification indicating that the mobile node is attached to the second user plane anchor node after the handover of the mobile node (see, relocation of the UE during handoff procedure from first SGW to second SGW, to second PGW, where the second PGW is the closest to the second SGW than the first SGW, section 0005,  fig. 3, first BS to 32 to second BS 33, section 0034-0038, noted: the first base station served by SGW 1, PGW 1 and the second base station served by SGW2, PGW2).
	In view of the above, it would have been obvious In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement to the method and apparatus for relocation of a mobile terminal based on closest distance as taught by Claassen ‘877 into the 

Regarding claim 14, 20, they are rejected under the same rationale as claim 7 because it comprises the same limitations.

10.	Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perras et al (US 2016/0150448 A1) in view of the NPL #1-SDN-Based Distributed Mobility Management for 5G networks , and further view of NPL #2- Segment Routing IPv6 for Mobile User-Plane, ZHANG et al (US 2019/0098545 A1).
	
	The combination of Perras et al (US 2016/0150448 A1) and NPL-SDN and NPL-2 disclose all the claim limitations but fail to explicitly teach: Regarding claim 8, the method of claim 1, further comprising: clearing the one or more steering rules for steering the one or more subsequent IP traffic flows to the second user plane anchor node when inactivity of the one or more subsequent IP traffic flows is detected.
	Regarding claim 15, the one or more controllers of the control plane entity of claim 9, 
wherein the one or more processors are executable in accordance with the instructions further for: clearing the one or more steering rules for steering the one or more subsequent IP traffic flows to the second user plane anchor node when inactivity of the one or more subsequent IP traffic flows is detected. 
	
	ZHANG et al (US 2019/0098545 A1) from a similar field of endeavor discloses: Regarding claim 8, the method, further comprising: clearing the one or more steering rules for steering (see, removing of the traffic steering policy in relation to the UE traffic, section 0090-0093)  the one or more subsequent IP traffic flows to the second user plane anchor node when inactivity of the one or more subsequent IP traffic flows is detected (see, deleting of UE related entry when a timer is expired, updating of steering policy in relation to handoff, updated of forwarding rules, section 0081-0082, 0092).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and device for steering traffic of UE traffic from serving anchor node to the target anchor node that minimizes interruption (section 0025, 0027, 0034) as taught by Zhang ‘545 into the combined wireless method and apparatus of Perras ‘448 and NPL-SDN and NPL-2.  The motivation would optimization of handover (section 0026, 0052).

	Regarding claim 15, the one or more controllers of the control plane entity (See,  Software Defined Network Controller (SDNC), section 0090-0093, 0024-0032), wherein the one or more processors are executable in accordance with the instructions further for: clearing the one or more steering rules for steering (see, removing of the traffic steering policy in relation to the UE traffic, section 0090-0093)  the one or more subsequent IP traffic flows to the second user plane anchor node when inactivity of the one or more subsequent IP traffic flows (see, UE’s sessions, section 0053)  is detected (see, deleting of UE related entry when a timer is expired, updating of steering policy in relation to handoff, updated of forwarding rules, section 0081-0082, 0092).
	
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the wireless method and device for steering traffic of UE traffic from serving anchor node to the target anchor node that minimizes interruption (section 0025, 0027, .

Allowable Subject Matter
11.	Claims 4-3, 12-13, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if a Terminal Disclaimer is filed to overcome the Double Patenting Rejection, set forth in this Office Action.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Li et al (US 2015/0055623 A1) discloses mobile Software Defined Network (SDN) method and apparatus, in which the SDN controller switching/selection of best path, cell sites based on latency , QOS (section 0116, 0124, 0128, 0232).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473